EXHIBIT 10.35

 
WEINGARTEN REALTY INVESTORS
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN




--------------------------------------------------------------------------------




WEINGARTEN REALTY INVESTORS
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


Table of Contents


ARTICLE I - Definitions
1.1 Account
1.2 Administrator
1.3 Board
1.4 Bonus
1.5 Code
1.6 Disability or Disabled
1.7 Early Retirement2
1.8 Earnings
1.9 Effective Date
1.10 Eligible Employee
1.11 Employee
1.12 Employer Contribution
1.13 Employer Credit
1.14 Key Employee.
1.15 Participant
1.16 Participation Agreement
1.17 Pension Plan
1.18 Plan Year
1.19 Retirement
1.20 Retirement Age
1.21 Salary
1.22 Transition Group
1.23 Trust
1.24 Trustee
1.25 Vesting Year of Service
ARTICLE II - Participation
2.1 Commencement of Participation
ARTICLE III - Supplemental Retirement Benefit
3.1 Employer Credits
3.2 Last Day Requirement
3.3 Calculation of Employer Credits
3.4 Time of Contributions
3.5 Withholding
3.6 Prior Participation in the Benefit Restoration Plan
ARTICLE IV - Vesting
4.1 Vesting of Account
4.2 Vesting in Event of Retirement, Disability, or Death.
4.3 Amounts Not Vested
ARTICLE V - Accounts
5.1 Bookkeeping Accounts
5.2 Adjustment and Crediting of Accounts.
5.3 Investment of Trust Assets
5.4 Forfeitures
5.5 Employer Stock Account
ARTICLE VI - Distributions
6.1 Entitlement to Distribution
6.2 Distribution Election.
6.3 Form of Payment
6.4 Commencement of Payment.
6.5 Minimum Distribution
ARTICLE VII - Beneficiaries
7.1 Beneficiaries
7.2 Change of Beneficiary Designation
7.3 Determination of Beneficiary.
7.4 Lost Beneficiary.
ARTICLE VIII - Funding
8.1 Prohibition Against Funding
8.2 Deposits in Trust
ARTICLE IX - Claims Administration
9.1 General
9.2 Claim Review
9.3 Right of Appeal
9.4 Review of Appeal
9.5 Designation
ARTICLE X - General Provisions
10.1 Administrator.
10.2 No Assignment
10.3 No Employment Rights
10.4 Incompetence
10.5 Identity
10.6 Other Benefits
10.7 No Liability
10.8 Expenses
10.9 Insolvency
10.10 Amendment.
10.11 Plan Termination.
10.12 Employer Determinations
10.13 Construction
10.14 Governing Law
10.15 Severability
10.16 Entire Agreement
10.17 Headings
10.18 Terms










--------------------------------------------------------------------------------




WEINGARTEN REALTY INVESTORS
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
 
RECITALS
 
Weingarten Realty Investors ("Employer"), a Texas Real Estate Investment Trust,
sponsors the Weingarten Realty Investors Supplemental Executive Retirement Plan
("Plan").
 
The purpose of the Plan is to provide eligible employees a supplemental
retirement benefit equal to the additional retirement benefit he or she would
have received under the Weingarten Realty Investors Retirement Plan if such
benefit were determined without regard to the limitations imposed by the Code.
 
The Plan is an unfunded arrangement established and maintained primarily for the
benefit of a select group of management or highly compensated employees and is
intended to be exempt from the participation, vesting, funding, and fiduciary
requirements set forth in Title I of the Employee Retirement Income Security Act
of 1974, as amended.
 
Prior to September 1, 2002, the benefits provided by the Plan were provided
under the Weingarten Realty Investors Deferred Compensation Plan; the Plan was
restated as a separate and independent plan effective September 1, 2002.
 
The Employer now desires to amend and restate the Plan, effective January 1,
2005, or as otherwise provided herein, to meet the applicable requirements of
Section 409A of the Internal Revenue Code (the “Code”) and shall be administered
and interpreted to the extent possible consistent with such Code Section.
 
NOW THEREFORE, the Employer hereby amends and restates the Plan effective
January 1, 2005, or as otherwise provided herein, as follows:
 
ARTICLE I -   Definitions
 

1.1  
Account. The bookkeeping account established for each Participant as provided in
section 5.1 hereof.

 

1.2  
Administrator. The individual serving as the Director of Human Resources for the
Employer or such other person duly authorized by the Executive Committee of the
Board of Managers. The Administrator shall be the agent for the Employer with
respect to the Trust.

 

1.3  
Board. The Board of Trust Managers of the Employer.

 

1.4  
Bonus. Compensation which is designated as bonus by the Employer and which
relates to services performed during an incentive period by an Eligible Employee
in addition to his or her Salary, including any pretax elective deferrals from
said Bonus to any Employer-sponsored plan that includes amounts deferred under a
Participation Agreement or a qualified cash or deferred arrangement under Code
Section 401(k) or cafeteria plan under Code Section 125.

 

1.5  
Code. The Internal Revenue Code of 1986, as amended.

 

1.6  
Disability or Disabled. A Participant will be considered Disabled for Plan
purposes if the Participant is a “Grandfathered Participant” (as defined in the
Pension Plan), has completed at least ten years of Service (as defined in the
Pension Plan) upon separation from service, and is disabled within the meaning
of the Social Security Act, which is defined as being unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months. 

 

1.7  
Early Retirement. Early Retirement means a Participant has retired from the
employ of the Employer on or after age 55 after having completed 15 years of
Service with the Employer, as determined under the Pension Plan.

 

1.8  
Earnings. The Earnings of a Participant shall have the same meaning as
“Earnings” under the Pension Plan, except that the following modifications to
such definition shall apply for purposes of the Plan: 

 

(a)  
Earnings shall be increased by:

 

(i)  
The fair market value (determined by the Board) of restricted stock awards
granted during the Plan Year;

 

(ii)  
The fair market value (determined by the Board) of stock options granted during
the Plan Year; and

 

(b)  
Earnings shall be decreased by:

 

(i)  
Any amount realized from the exercise of a non-statutory stock option or from a
disqualifying disposition of an incentive stock option during the Plan Year;

 

(ii)  
Any amount includable in income derived from a non-qualified deferred
compensation plan during the Plan Year;

 

(iii)  
Any amount includable in income by reason of a Participant becoming
substantially vested in any restricted stock award or other transfer of property
subject to Section 83 of the Code during the Plan Year; and

 

(c)  
Earnings shall be determined without regard to any dollar limitation imposed by
Section 401(a)(17) of the Code for such Plan Year.

 

1.9  
Effective Date. The effective date of this restatement of the Plan, January 1,
2005, or as otherwise provided herein. 

 

1.10  
Eligible Employee. An Employee shall be considered an Eligible Employee if such
Employee is designated as an Eligible Employee by the Employer.

 

1.11  
Employee. Any person employed by the Employer.

 

1.12  
Employer Contribution. Assets set aside or transferred to a trust at the
discretion of the Employer in order to fund the benefits due under this Plan.
Participants shall have no right or claim to such Employer Contributions, which
shall remain the general assets of the Employer.

 

1.13  
Employer Credit. The amount credited to the bookkeeping Account of a Participant
in accordance with Article III.

 

1.14  
Key Employee. 

 

(a)  
An officer of an Employer earning more than $135,000 per year, as adjusted from
time to time in accordance with Internal Revenue Service guidelines,

 

(b)  
A five percent owner of an Employer, or

 

(c)  
A one percent owner of an Employer having Compensation from the Employer of more
than $150,000,

 
all as determined in accordance with Sections 409A and 416(i) of the Code and
applicable Treasury Regulations issued thereunder, provided stock in the
Employer corporation is publicly traded on an established securities market. 
 

1.15  
Participant. An Eligible Employee who is a Participant as provided in Article
II.

 

1.16  
Participation Agreement. The separate written agreement, submitted to the
Administrator, by which an Eligible Employee agrees to participate in the Plan
and designates the form and timing of the distribution of his or her Accounts.

 

1.17  
Pension Plan. The Weingarten Realty Investors Retirement Plan.

 

1.18  
Plan Year. The twelve consecutive month period beginning January 1 and ending
December 31.

 

1.19  
Retirement. Retirement means a Participant has retired from the employ of the
Employer after attaining Retirement Age.

 

1.20  
Retirement Age. The attainment of age 65.

 

1.21  
Salary. An Eligible Employee's base salary rate or rates in effect at any time
during a Plan Year, including any pretax elective deferrals from said Salary to
any Employer-sponsored plan that includes amounts deferred under a nonqualified
plan sponsored by the Employer or under a qualified cash. or deferred
arrangement under Code Section 401(k) or “cafeteria plan” under Code Section
125.

 

1.22  
Transition Group. Participants who satisfy the definition of “grandfathered
participant” under the Pension Plan.

 

1.23  
Trust. The agreement or agreements between the Employer and the Trustee under
which the assets of the Plan may be held, administered and managed. Participants
shall have no right or claim to Trust assets set aside to fund benefits under
this Plan, which shall remain the general assets of the Employer.

 

1.24  
Trustee. The trustee and any successor trustee that shall become trustee
pursuant to the terms of a separate trust agreement which is made a part of the
Plan.

 

1.25  
Vesting Year of Service. Vesting Year of Service shall be each 12 month period
of employment with the Employer commencing with the Participant's date of hire.

 
********
ARTICLE II -   Participation
 

2.1  
Commencement of Participation. Each Eligible Employee shall become a Participant
as of the date on which he or she is designated as an Eligible Employee. Prior
to commencement of participation in the Plan, each Participant shall be required
to complete a Participation Agreement designating the form and timing of the
distribution of his or her Accounts. If an Eligible Employee is participating in
the Plan in 2005 or 2006 and has not previously designated the form and timing
of the distribution of his or her Accounts or desires to modify a
previously-filed distribution election, he or she must make or modify such an
election and file it with the Administrator on or before December 31, 2006;
provided, however, that a Participant may not file a modified payment election
in 2006 that has the effect of deferring payment of amounts the Participant
would otherwise receive in 2006 or cause payments to be made in 2006 that would
otherwise be made subsequent to 2006. 

 


 
********
ARTICLE III -   Supplemental Retirement Benefit
 

3.1  
Employer Credits.

 

(a)  
The Employer shall credit to the Account of each Participant an amount each Plan
Year which is designed to provide the Participant a supplemental retirement
benefit at Retirement Age equal to the additional retirement benefit he would
have accrued under the Employer's Pension Plan, as applicable to such
Participant, if such retirement benefit were determined without regard to the
benefit and compensation limitations imposed by the Code, but calculated
applying the definition of Earnings contained herein.

 

(b)  
The amount credited each Plan Year to the Account of a Participant hired before
January 1, 2002 shall be calculated as an actuarially determined level
percentage of the Participant's projected compensation that amortizes the
unfunded present value of the Supplemental Benefit described below over the
period remaining until the Participant attains Retirement Age. The Supplemental
Benefit shall be equal to the excess of:

 

(i)  
the projected retirement benefit to which the Participant would have been
entitled at Retirement Age if such benefit were calculated without giving effect
to the benefit and compensation limitations imposed by the Code if such benefit
were calculated under the Pension Plan's defined benefit formula in effect
December 31, 2001 ("Defined Benefit Formula") but applying the definition of
Earnings contained herein; over

 

(ii)  
the projected retirement benefit payable to the Participant under the Pension
Plan's Cash Balance Formula at Retirement Age or, for Participants in the
Pension Plan's Transition Group, the Pension Plan's Defined Benefit Formula at
Retirement Age.

 

(c)  
Employer Credits credited to the Account of a Participant hired on or after
January 1, 2002 shall be calculated as an actuarially determined level
percentage of the Participant's projected compensation that amortizes the
unfunded present value of the Supplemental Benefit described below over the
period remaining until the Participant attains Retirement Age. The Supplemental
Benefit shall be equal to the excess of:

 

(i)  
the projected retirement benefit to which the Participant would have been
entitled at Retirement Age if such benefit were calculated without giving effect
to the benefit and compensation limitations imposed by the Code if such benefit
were calculated under the Pension Plan's "Cash Balance Formula" in effect April
1, 2002 but applying the definition of Earnings contained herein; over

 

(ii)  
the retirement benefit payable to the Participant under the Pension Plan's Cash
Balance Formula at Retirement Age.

 

(d)  
The Administrator shall maintain a Deferral Contribution Account for each
Participant who has made elective deferrals to the Plan. The initial balance in
each Deferral Contribution Account shall be determined, as of December 31, 2003,
by the Administrator. Each Deferral Contribution Account shall be adjusted
thereafter to reflect interest at the rate specified in Section 5.2(b),
distributions and any other appropriate adjustments as administratively
determined in the discretion of the Administrator. A Participant shall be
entitled to the amount credited to the Participant's Deferral Contribution
Account in addition to the Supplemental Benefit provided hereunder. A
Participant's Deferral Account shall not be considered part of such
Participant's funded Supplemental Benefit for purposes of determining the amount
of Employer Credits under this Section 3.1, but shall be payable at the time a
Participant's Supplemental Benefit is payable.

 

3.2  
Last Day Requirement. A Participant must be employed on the last day of the Plan
Year in order to be eligible to receive an additional amount credited to his or
her Account in a given Plan Year.

 

3.3  
Calculation of Employer Credits. Present value assumptions regarding cost of
living increases, salary scale, discount rate, interest credits and any other
assumptions as may reasonably be necessary for purposes of calculating the
amount to be credited to a Participant's Account each Plan Year shall be
determined by the Administrator.

 

3.4  
Time of Contributions. Employer funds set aside in order to facilitate the
payments of benefits under this Plan in accordance with Section 8.2 shall be
transferred to the Trust at such time as the Employer shall determine.

 

3.5  
Withholding. From time to time, the Employer shall withhold from the
Participant's cash Earnings, such Participant's share of taxes under the Federal
Insurance Contributions Act ("FICA") and other applicable taxes that are
required to be withheld with respect to Employer Credits (and to the extent
required under regulations, income attributable thereto) as they vest and become
subject to FICA taxes and other withholding (collectively, "Withholding
Requirements"). To the extent that there is insufficient remaining cash Earnings
to satisfy all applicable Withholding Requirements as they come due, the
Employer reserves the right to reduce a Participant’s Deferrals under the
Weingarten Realty Investors Deferred Compensation Plan to the extent necessary
to satisfy such Withholding Requirements. In the event there is insufficient
cash Earnings to satisfy all applicable Withholding Requirements as they come
due, even after reducing a Participant’s Deferrals, such Participant shall be
obligated to remit payment to the Employer, in such form as is acceptable to the
Employer, sufficient to satisfy any remaining Withholding Requirements.

 

3.6  
Prior Participation in the Benefit Restoration Plan. In accordance with the
terms of the Weingarten Realty Investors Retirement Benefit Restoration Plan
("Benefit Restoration Plan"), upon commencement of participation in this Plan a
Participant will not be eligible to receive a supplemental restoration benefit
under the Benefit Restoration Plan. In such event, the amount credited to the
Participant's Plan Account upon his or her commencement of participation in this
Plan shall equal the amount, if any, credited to his or her account in the
Benefit Restoration Plan immediately prior to such commencement of
participation.

 
********
ARTICLE IV -   Vesting
 

4.1  
Vesting of Account. A Participant's Account shall be 0% vested until a
Participant has completed five (5) Vesting Years of Service, at which time his
or her Account shall be 100% vested.

 

4.2  
Vesting in Event of Retirement, Disability, or Death.

 

(a)  
A Participant who separates from service due to Disability shall be fully vested
in the amounts credited to his or her Account.

 

(b)  
A Participant shall be fully vested in the amounts credited to his or her
Account if the Participant retires after attaining Retirement Age.

 

(c)  
A Participant who separates from service due to death shall be fully vested in
the amounts credited to his or her Account.

 

4.3  
Amounts Not Vested. Any amounts credited to a Participant's Account that are not
vested at the time of his or her separation from service with the Employer for a
reason other than Retirement, Disability, or death shall be forfeited.

 


 
********
ARTICLE V -   Accounts
 

5.1  
Bookkeeping Accounts. The Administrator shall establish and maintain a
bookkeeping account in the name of each Participant.

 

5.2  
Adjustment and Crediting of Accounts.

 

(a)  
The Administrator shall adjust the amounts credited to each Participant's
Account to reflect Employer Credits, distributions, interest, and any other
appropriate adjustments. Such adjustments shall be made as administratively
determined in the discretion of the Administrator.

 

(b)  
The interest credited to a Participant's Account shall be a fixed rate of return
assumption equal to seven and one-half percent (7.5%). The rate of return
assumption may be changed on a prospective basis by the Administrator in its
discretion.

 

5.3  
Investment of Trust Assets. Employer contributions or funds set aside in order
to facilitate the payments of benefits under this Plan in accordance with
Article VIII may, in the sole discretion of the Employer, be set aside in a
Trust in order to facilitate the payments of benefits under this Plan. Any such
Trust assets shall be invested in accordance with the terms of the applicable
Trust Agreement. Under no circumstances shall any Participant have any
preferential or secured right to or interest in any assets of such Trust, and
the rights of each Participant (and if applicable, any beneficiary or survivor
annuitant) shall remain that of a general creditor.

 

5.4  
Forfeitures. Excess Employer contributions or funds held in the Trust resulting
from forfeiture of amounts credited to a Participant's Account shall continue to
be held in the Trust and invested at the discretion of the Employer. Such
amounts may be used to reduce succeeding Employer contributions to the Trust
made for the purpose of funding the benefits due under this Plan. If no further
Employer Contributions will be made, then such forfeitures shall be returned to
the Employer.

 

5.5  
Employer Stock Account. In the discretion of the Employer and by separate
agreement between a Participant or retiree and the Administrator, the individual
Participant Account of a Participant or retiree may, in lieu of being credited
with interest in accordance with Section 5.2 above, be adjusted by reference to
the value of shares of Employer stock credited to such Participant's or
retiree's Account.

 
********
ARTICLE VI -   Distributions
 

6.1  
Entitlement to Distribution. A Participant shall be entitled to distribution due
to separation from service on account of death, Disability, Early Retirement,
Retirement or any other reason, provided the Participant is vested in his
Account.

 

6.2  
Distribution Election. 

 

(a)  
General Rule. Distribution of the vested balance of a Participant’s Accounts
shall be made in accordance with his or her election which indicates the
Participant’s choice with respect to the form and timing of his or her
distribution among the options available under Sections 6.3 and 6.4 hereof. Such
distribution elections must be made at the time the Participant completes his or
her initial Participation Agreement in accordance with Section 2.1. A
Participant may modify his or her previously-made elections relating to the time
and form of distribution in accordance with Section 6.2(b). Notwithstanding the
preceding, if an Eligible Employee is participating in the Plan in 2005 or 2006
and has not previously designated the form and timing of the distribution of his
or her Accounts or desires to modify a previously-filed distribution election,
he or she must make or modify such an election, as the case may be, and file it
with the Administrator on or before December 31, 2006; provided, however, that a
Participant may not file a modified payment election in 2006 that has the effect
of deferring payment of amounts the Participant would otherwise receive in 2006
or cause payments to be made in 2006 that would otherwise be made subsequent to
2006. The elections referred to in the immediately preceding sentence shall not
be required to meet the requirements of Section 6.2(b).

 

(b)  
Modification to the Time or Form of Distribution. Except as may be permitted
under 6.2(a) hereof, any election by a Participant to modify a previously-filed
distribution election is ineffective unless all of the following requirements
are satisfied:

 

(i)  
Such modification may not be effective for at least twelve (12) months after the
date on which the modification is made.

 

(ii)  
Except in the case of modifications relating to distributions on account of
death or Disability, the modification must provide that payment will not
commence for at least five (5) years from the date payment would otherwise have
been made or commenced.

 

(iii)  
A modification related to a distribution to be made at a specified time or under
a fixed schedule may not be made less than twelve (12) months prior to the date
of the first otherwise scheduled payment.

 

(iv)  
Such modification may not permit acceleration of the time or schedule of any
payment under the Plan, except as may be permitted pursuant to applicable
Treasury Regulations.

 

6.3  
Form of Payment. A Participant entitled to distribution shall receive such
distribution in one of the following forms, as previously elected by the
Participant in accordance with Section 6.2 and commencing in accordance with
Section 6.4: (i) a single life annuity; (ii) a joint and 50%, 75% or 100%
survivor annuity; (iii) a ten-year certain and life annuity; (iv) a five-year
certain and life annuity; and (v) one lump sum. If payment is to be made in the
form of an annuity, the amount payable to a Participant (and if applicable, the
survivor annuitant) as an annuity shall be determined, in the sole discretion of
the Administrator, by reference to a commercial annuity which could be purchased
from an insurer with the Participant's vested Account at the time such payments
are to commence. Under no circumstances shall the Participant have any
preferential or secured right to or interest in any annuity contract purchased
from an insurer by the Employer or Trustee, and the rights of such Participant
(and if applicable, the survivor annuitant) shall remain that of a general
creditor.

 

6.4  
Commencement of Payment. 

 

(a)  
For purposes of this Section 6.4, the “Earliest Distribution Date” shall mean
the earliest date on which distribution could be made or commence to the
Participant under the Pension Plan, determined with regard to each Participant
as of the date the Participant commenced participation under this Plan, without
regard to any applicable amendments to the Pension Plan effective subsequent to
the date the Participant commenced participation under this Plan.

 

(b)  
Subject to paragraph (c) of this Section 6.4, payment to a Participant shall be
made or commence on the Earliest Distribution Date; provided, however, that the
Participant may elect, in accordance with Section 6.2, to defer payment to a
date subsequent to the Earliest Distribution Date.

 

(c)  
Notwithstanding anything contained herein to the contrary, if a Participant is a
Key Employee and separates from service for a reason other than death or
Disability, such Participant’s distribution may not commence earlier than six
(6) months from the date of his or her separation from service. Any payment that
would have been made within six (6) months of the Participant’s separation from
service without regard to the foregoing sentence shall instead be made on the
first day of the month following the date that is six (6) months from the date
on which the Participant separated from service.

 

6.5  
Minimum Distribution. Notwithstanding any provision to the contrary, but subject
to Section 6.4(c), if the balance of a Participant's Account at the time of a
termination due to Retirement or Disability is less than $50,000, then the
Participant shall be paid his or her benefits as a single lump sum thirty (30)
days following the Participant’s separation from service.

 
********
ARTICLE VII -   Beneficiaries
 

7.1  
Beneficiaries.

 

(a)  
Each Participant may from time to time designate one or more persons, entities,
or his or her estate as his or her beneficiary under the Plan. Such designation
shall be made on a form prescribed by the Administrator.

 

(b)  
A Participant’s beneficiary shall be his spouse, as such individual is
determined under the Pension Plan. Notwithstanding the foregoing, the
Participant may designate a beneficiary other than the spouse if:

 

(i)  
the Participant has no spouse;

 

(ii)  
the spouse cannot be located; or

 

(iii)  
the spouse consents in accordance with Subsection (c) below.

 

(c)  
In the case of a married Participant or former Participant, the designation of a
non-spouse as beneficiary shall be valid only if:

 

(i)  
the spouse consents in writing to the designation;

 

(ii)  
the designation specifies the beneficiary and may not be changed without spousal
consent (or the spouse’s consent expressly permits designations by the
Participant without any requirement of further spousal consent); and

 

(iii)  
the spouse’s consent acknowledges the effect of the election. Each Participant
may from time to time designate one or more persons, entities or his or her
estate as his or her beneficiary under the Plan. Such designation shall be made
on a form prescribed by the Administrator.

 

7.2  
Change of Beneficiary Designation. Each Participant may, at any time and from
time to time, change any previous beneficiary designation, provided the
requirements of Section 7.1(b) or (c) are satisfied, if applicable, by amending
his or her previous designation on a form prescribed by the Administrator.

 

7.3  
Determination of Beneficiary.

 

(a)  
If the beneficiary does not survive the Participant (or is otherwise unavailable
to receive payment), if the beneficiary does not survive until the final payment
is made or if no beneficiary is validly designated, then the amounts payable
under this Plan (or any remaining amount, as the case may be) shall be paid to
the Participant's designated contingent beneficiary, if any, and, if none, to
the Participant's surviving spouse, if any, and if none, to his or her surviving
issue per stirpes, if any, and, if none, to his or her estate and such person
shall be deemed to be a beneficiary hereunder. (For purposes of this Article, a
per stirpes distribution to surviving issue means a distribution to such issue
as representatives of the branches of the descendants of such Participant; equal
shares are allotted for each living child and for the descendants as a group of
each deceased child of the deceased Participant).

 

(b)  
If more than one person is the beneficiary of a deceased Participant, each such
person shall receive a pro rata share of any death benefit payable unless
otherwise designated on the applicable form.

 

(c)  
If a beneficiary who is receiving benefits dies, all benefits that were payable
to such beneficiary shall then be payable to the estate of that beneficiary.

 

(d)  
If the Administrator has any doubt as to the proper Beneficiary to receive
payments hereunder, the Employer shall have the right to withhold such payments
until the matter is finally adjudicated. However, any payment made by the
Employer, in good faith and in accordance with this Plan, shall fully discharge
the Employer from all further obligations with respect to that payment.

 

7.4  
Lost Beneficiary.

 

(a)  
All Participants and beneficiaries shall have the obligation to keep the
Administrator informed of their current address until such time as all benefits
due have been paid.

 

(b)  
If a Participant or beneficiary cannot be located by the Administrator
exercising due diligence, then, in its sole discretion, the Administrator may
presume that the Participant or beneficiary is deceased for purposes of the Plan
and all unpaid amounts (net of due diligence expenses) owed to the Participant
or beneficiary shall be paid to his/her estate. Any such presumption of death
shall be final, conclusive and binding on all parties. 

 
********
ARTICLE VIII -   Funding
 

8.1  
Prohibition Against Funding. Benefits payable under this Plan shall be paid from
the general assets of the Employer, or at the discretion of the Employer, from
assets set aside in a trust for deferring the cost of providing the benefits due
under this Plan; provided, however, that no person entitled to payment under
this Plan shall have any claim, right, priority, security interest, or other
interest in any fund, trust, account, or other asset of the Employer that may be
looked to for such payment. The liability for the payment of benefits hereunder
shall be evidenced only by this Plan and by the existence of a bookkeeping
accounts established and maintained by the Employer for purposes of this Plan.
It is the express intention of the parties hereto that this arrangement shall be
unfunded for tax purposes and for purposes of Title I of the Employee Retirement
Income Security Act of 1974, as amended.

 

8.2  
Deposits in Trust. Notwithstanding Section 8.1, or any other provision of this
Plan to the contrary, the Employer may deposit into the Trust any amounts it
deems appropriate to pay the benefits under this Plan. The amounts so deposited
shall remain the general assets of the Employer.

 
********
ARTICLE IX -   Claims Administration
 

9.1  
General. In the event that a Participant or his or her beneficiary does not
receive any Plan benefit that is claimed, such Participant or beneficiary shall
be entitled to consideration and review as provided in this Article. Such
consideration and review shall be conducted in a manner designed to comply with
section 503 of the Employee Retirement Income Security Act of 1974, as amended.

 

9.2  
Claim Review. Upon receipt of any written claim for benefits, the Administrator
shall be notified and shall give due consideration to the claim presented. If
the claim is denied to any extent by the Administrator, the Administrator shall
furnish the claimant with a written notice setting forth (in a manner calculated
to be understood by the claimant):

 

(a)  
the specific reason or reasons for denial of the claim;

 

(b)  
a specific reference to the Plan provisions on which the denial is based;

 

(c)  
a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

(d)  
an explanation of the provisions of this Article.

 

9.3  
Right of Appeal. A claimant who has a claim denied under section 9.2 may appeal
to the Administrator for reconsideration of that claim. A request for
reconsideration under this section must be filed by written notice within sixty
(60) days after receipt by the claimant of the notice of denial under section
9.2.

 

9.4  
Review of Appeal. Upon receipt of an appeal the Administrator shall promptly
take action to give due consideration to the appeal. Such consideration may
include a hearing of the parties involved, if the Administrator determines such
a hearing is necessary. In preparing for this appeal, the claimant shall be
given the right to review documents relevant to the benefit claim and the right
to submit in writing a statement of issues and comments. After consideration of
the merits of the appeal, the Administrator shall issue a written decision which
shall be binding on all parties. The decision shall be written in a manner
calculated to be understood by the claimant and shall specifically state its
reasons and pertinent Plan provisions on which it relies. The Administrator's
decision shall be issued within sixty (60) days after the appeal is filed,
except that if a hearing is held the decision may be issued within one hundred
twenty (120) days after the appeal is filed.

 

9.5  
Designation. The Administrator may designate one or more of its members or any
other person of its choosing to make any determination otherwise required under
this Article.

 
********
ARTICLE X -   General Provisions
 

10.1  
Administrator.

 

(a)  
The Administrator is expressly empowered to deposit amounts into Trust(s) in
accordance with this Plan; to interpret the Plan, and to determine all questions
arising in the administration, interpretation and application of the Plan; to
employ actuaries, accountants, counsel, and other persons it deems necessary in
connection with the administration of the Plan; to request any information from
the Employer it deems necessary to determine whether the Employer would be
considered insolvent or subject to a proceeding in bankruptcy; and to take all
other necessary and proper actions to fulfill its duties as Administrator.

 

(b)  
The Administrator shall not be liable for any actions by it hereunder, unless
due to its own negligence, willful misconduct or lack of good faith.

 

(c)  
The Administrator shall be indemnified and saved harmless by the Employer from
and against all personal liability to which it may be subject by reason of any
act done or omitted to be done in its official capacity as Administrator in good
faith in the administration of the Plan and Trust, including all expenses
reasonably incurred in its defense in the event the Employer fails to provide
such defense upon the request of the Administrator. The Administrator is
relieved of all responsibility in connection with its duties hereunder to the
fullest extent permitted by law, short of breach of duty to the beneficiaries.

 

10.2  
No Assignment. Benefits or payments under this Plan shall not be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment, or garnishment by creditors of the Participant or the
Participant's beneficiary, whether voluntary or involuntary, and any attempt to
so anticipate, alienate, sell, transfer, assign, pledge, encumber, attach or
garnish the same shall not be valid, nor shall any such benefit or payment be in
any way liable for or subject to the debts, contracts, liabilities, engagement
or torts of any Participant or beneficiary, or any other person entitled to such
benefit or payment pursuant to the terms of this Plan, except to such extent as
may be required by law. If any Participant or beneficiary or any other person
entitled to a benefit or payment pursuant to the terms of this Plan becomes
bankrupt or attempts to anticipate, alienate, sell, transfer, assign, pledge,
encumber, attach or garnish any benefit or payment under this Plan, in whole or
in part, or if any attempt is made to subject any such benefit or payment, in
whole or in part, to the debts, contracts, liabilities, engagements or torts of
the Participant or beneficiary or any other person entitled to any such benefit
or payment pursuant to the terms of this Plan, then such benefit or payment, in
the discretion of the Administrator, shall cease and terminate with respect to
such Participant or beneficiary, or any other such person.

 

10.3  
No Employment Rights. Participation in this Plan shall not be construed to
confer upon any Participant the legal right to be retained in the employ of the
Employer, or give a Participant or beneficiary, or any other person, any right
to any payment whatsoever, except to the extent of the benefits provided for
hereunder. Each Participant shall remain subject to discharge to the same extent
as if this Plan had never been adopted.

 

10.4  
Incompetence. If the Administrator determines that any person to whom a benefit
is payable under this Plan is incompetent by reason of physical or mental
disability, the Administrator shall have the power to cause the payments
becoming due to such person to be made to another for his or her benefit without
responsibility of the Administrator or the Employer to see to the application of
such payments. Any payment made pursuant to such power shall, as to such
payment, operate as a complete discharge of the Employer, the Administrator and
the Trustee.

 

10.5  
Identity. If, at any time, any doubt exists as to the identity of any person
entitled to any payment hereunder or the amount or time of such payment, the
Administrator shall be entitled to hold such sum until such identity or amount
or time is determined or until an order of a court of competent jurisdiction is
obtained. The Administrator shall also be entitled to pay such sum into court in
accordance with the appropriate rules of law. Any expenses incurred by the
Employer, Administrator, and Trust incident to such proceeding or litigation
shall be charged against the Account of the affected Participant.

 

10.6  
Other Benefits. The benefits of each Participant or beneficiary hereunder shall
be in addition to any benefits paid or payable to or on account of the
Participant or beneficiary under any other pension, disability, annuity or
retirement plan or policy whatsoever.

 

10.7  
No Liability. No liability shall attach to or be incurred by any manager of the
Employer, Trustee or any Administrator under or by reason of the terms,
conditions and provisions contained in this Plan, or for the acts or decisions
taken or made thereunder or in connection therewith; and as a condition
precedent to the establishment of this Plan or the receipt of benefits
thereunder, or both, such liability, if any, is expressly waived and released by
each Participant and by any and all persons claiming under or through any
Participant or any other person. Such waiver and release shall be conclusively
evidenced by any act or participation in or the acceptance of benefits or the
making of any election under this Plan.

 

10.8  
Expenses. All expenses incurred in the administration of the Plan, whether
incurred by the Employer or the Plan, shall be paid by the Employer.

 

10.9  
Insolvency. Should the Employer be considered insolvent (as defined by the
Trust), the Employer, through its Board and chief executive officer, shall give
immediate written notice of such to the Administrator of the Plan and the
Trustee. Upon receipt of such notice, the Administrator or Trustee shall comply
with the terms of the Trust.

 

10.10  
Amendment. 

 
The Employer, in its sole and unfettered discretion, may amend the Plan at any
time, provided, however, that any such amendment shall not reduce, without the
consent of a Participant, a Participant's right to any amounts already credited
to his or her Account and provided further that such amendment does not
contravene the provisions of Section 409A of the Code and related guidance
issued thereunder.
 

10.11  
Plan Termination.

 

(a)  
The Employer may terminate the Plan upon occurrence of any one of the following:

 

(i)  
Within twelve (12) months of the Employer’s dissolution taxed under Section 331
of the Code or with the approval of a bankruptcy court pursuant to 11 U.S.C.
Section 503(b)(1)(A), provided that the amounts deferred under the Plan are
included in the Participants’ gross income in the latest of:

 

(I)  
The calendar year in which the Plan termination occurs;

 

(II)  
The calendar year in which the amount is no longer subject to a substantial risk
of forfeiture; or

 

(III)  
The first calendar year in which the payment is administratively practicable.

 

(ii)  
Within the thirty (30) days preceding or the twelve (12) months following a
Change in Control, provided all substantially similar arrangements (within the
meaning of Section 409A of the Code and related guidance issued thereunder)
sponsored by the Employer are also terminated, so that the Participant and all
participants under substantially similar arrangements are required to receive
all amounts of compensation deferred under the terminated arrangements within
twelve (12) months of the date of termination of the arrangements.

 

(iii)  
At the discretion of the Employer, provided that all of the following
requirements are satisfied:

 

(I)  
All arrangements sponsored by the Employer that would be aggregated with any
terminated arrangement under Section 1.409A-1(c) if the same Participant
participated in all of the arrangements are terminated;

 

(II)  
No payments other than payments that would be payable under the terms of the
arrangements if the termination had not occurred are made within twelve (12)
months of the termination of the arrangements;

 

(III)  
All payments are made within twenty-four (24) months of the termination of the
arrangements; and

 

(IV)  
The Employer does not adopt a new arrangement that would be aggregated with any
terminated arrangement under Section 1.409A-1(c) if the same Participant
participated in both arrangements, at any time within five (5) years following
the date of termination of the arrangement.

 

(iv)  
Such other events and conditions as the Commissioner of Internal Revenue may
prescribe in generally applicable guidance published in the Internal Revenue
Bulletin.

 

(b)  
A Participant shall have a right to the vested portion of his or her Account in
the event of the termination of the Plan

 

(c)  
Any funds remaining in the Trust after termination of the Plan and satisfaction
of all liabilities to Participants and others, shall be returned to the
Employer.

 

10.12  
Employer Determinations. Any determinations, actions or decisions of the
Employer (including but not limited to, Plan amendments and Plan termination)
shall be made by the Board in accordance with its established procedures or by
such other individuals, groups or organizations that have been properly
delegated by the Board to make such determination or decision.

 

10.13  
Construction. All questions of interpretation, construction or application
arising under or concerning the terms of this Plan shall be decided by the
Administrator, in its sole and final discretion, whose decision shall be final,
binding and conclusive upon all persons.

 

10.14  
Governing Law. This Plan shall be governed by, construed and administered in
accordance with the applicable provisions of the Employee Retirement Income
Security Act of 1974, as amended, Code Section 409A, and any other applicable
federal law, provided, however, that to the extent not preempted by federal law
this Plan shall be governed by, construed and administered under the laws of the
State of Texas, other than its laws respecting choice of law.

 

10.15  
Severability. If any provision of this Plan is held invalid or unenforceable,
its invalidity or unenforceability shall not affect any other provision of this
Plan and this Plan shall be construed and enforced as if such provision had not
been included therein. If the inclusion of any Employee (or Employees) as a
Participant under this Plan would cause the Plan to fail to be maintained solely
for a select group of highly compensated or management employees, then the Plan
shall be severed with respect to such Employee or Employees who shall be
considered to be participating in a separate arrangement.

 

10.16  
Entire Agreement. This instrument contains the entire terms of the Plan and
supersedes any prior understandings or written documents which have heretofore
set forth the terms of the Plan and/or any oral agreements between the Employer
and any of the Participants respecting the within subject matter. No
modification, amendment, change, or discharge of any term or provision of this
Plan shall be valid or binding unless the same is in writing and signed by a
duly authorized officer of the Employer.

 

10.17  
Headings. The Article headings contained herein are inserted only as a matter of
convenience and for reference and in no way define, limit, enlarge or describe
the scope or intent of this Plan nor in any way shall they affect this Plan or
the construction of any provision thereof.

 

10.18  
Terms. Capitalized terms shall have meanings as defined herein. Singular nouns
shall be read as plural, masculine pronouns shall be read as feminine, and vice
versa, as appropriate.

 
********


--------------------------------------------------------------------------------






IN WITNESS WHEREOF, WEINGARTEN REALTY INVESTORS has caused this instrument to be
executed by its duly authorized officer, effective as of January 1, 2005, or as
otherwise provided herein.
 
WEINGARTEN REALTY INVESTORS
 
By:/S/Michael Townsell
Name: Michael Townsell
Title: V.P. Human Resources
Date: August 4, 2006